         Case 6:03-cr-10157-JTM Document 252 Filed 06/17/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
          Plaintiff,

v.                                                Case No. 03-10157-1-JTM

ANDRE DAVIS,
         Defendant.

                            MEMORANDUM AND ORDER

       This matter comes before the court on defendant’s Motion for Reconsideration

(Dkt. 250) of the court’s June 5, 2020 Memorandum and Order denying his motion for

compassionate release under 18 U.S.C. § 3582(c) (Dkt. 247), along with a letter received

by the court on May 15, 2020 which the court construes as a motion to appoint counsel

(Dkt. 251). Motions for reconsideration in criminal cases are proper, even though not

technically authorized by the Federal Rules of Criminal Procedure. United States v.

Randall, 666 F.3d 1238, 1241 (10th Cir. 2011) (quoting United States v. Rollins, 607 F.3d 500,

502 (7th Cir. 2010)). A motion for reconsideration of the denial of a section 3582(c) motion

must be brought within the time otherwise allowed for an appeal of that decision, which

is 14 days from the entry of the order. Id. at 1242; Fed. R. App. P. 4(b). See also D. Kan. R.

7.3(b) (“Parties seeking reconsideration of non-dispositive orders must file a motion

within 14 days after the order is filed unless the court extends the time.”). Davis’s Motion

for Reconsideration is timely, but does not meet the standard required for the court to

revisit its prior ruling.
         Case 6:03-cr-10157-JTM Document 252 Filed 06/17/20 Page 2 of 4




       A motion to reconsider is warranted by “(1) an intervening change in the

controlling law; (2) new evidence previously unavailable; and (3) the need to correct clear

error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th

Cir. 2000) (citing Brumark Corp. v. Samson Resources Corp., 57 F.3d 941, 948 (10th Cir. 1995)).

It is not appropriate for a party to file a motion to reconsider to reargue issues previously

addressed by the court or advance new arguments or facts that would have been

available at the time the first motion was filed. Id. The decision whether to grant a motion

for reconsideration “is committed to the court’s sound discretion.” T.Y. by Petty v. Bd. of

Cty. Com’rs of Cty. of Shawnee, 926 F.Supp. 162, 164 (D. Kan. 1996).

       Davis’s Motion does not allege or show any intervening change in the controlling

law between his original motion and his motion to reconsider, any new evidence that was

previously unavailable, or any clear error or manifest injustice in the court’s June 5, 2020

Memorandum and Order. Instead, Davis’s Motion primarily repeats arguments that were

previously made to the court, or adds additional facts to those arguments that would

have been available to Davis when his original motion was filed. For example, Davis

repeats arguments made in his original motion concerning the application of certain

sentencing guidelines to his case and the non-retroactive amendment of the statutory

mandatory minimum sentence applicable to his case, which were considered and rejected

by the court in its Memorandum and Order. Davis raises concerns about his personal

health and family medical history that were either raised in his original motion, or that

could have been raised in his original motion and were not. Davis contends that he has a

“multitude of family concerns” that justify his release, including that he has a 13-year-

                                              2
         Case 6:03-cr-10157-JTM Document 252 Filed 06/17/20 Page 3 of 4




old son whose mother is financially and medically incapable of caring for him. While

U.S.S.G. § 1B1.13 Application Note 1(C)(i) lists death or incapacitation of the caregiver of

the defendant’s minor child as a circumstance that can give rise to extraordinary and

compelling reasons justifying compassionate release, this is an argument that was

available to Davis but not asserted in his prior briefing. Finally, Davis contends that he

has engaged in extensive rehabilitation efforts while in custody, but these are also facts

that could have been presented to the court in his earlier filings. “Absent extraordinary

circumstances … the basis for the second motion must not have been available at the time

the first motion was filed.” Paraclete, 204 F.3d at 1012.

       A motion for reconsideration is not “a second chance for the losing party to make

its strongest case or to dress up arguments that previously failed.” Voelkel v. Gen. Motors

Corp., 846 F.Supp. 1482, 1483 (D. Kan. 1994), aff’d 43 F.3d 1484 (10th Cir. 1994). After review

of Davis’s Motion and its prior Memorandum and Order, the court concludes there is no

intervening change in law, no new evidence presented that was not previously available,

and no clear error or manifest injustice that warrants reversal of the court’s prior opinion.

The court previously considered Davis’s age, medical conditions, and family

circumstances, and found that none of those warranted compassionate release in light of

the Covid-19 pandemic. The court also considered Davis’s arguments regarding the First

Step Act’s non-retroactive amendment of the statutory mandatory minimum on Davis’s

sentence and concluded that amendment did not grant the court jurisdiction under 18

U.S.C. § 3582(c)(2) or U.S.S.G. § 1B1.13 Application Note 1(D) to reduce defendant’s

sentence.

                                              3
        Case 6:03-cr-10157-JTM Document 252 Filed 06/17/20 Page 4 of 4




      Because Davis has not identified any reason for the court to reconsider its prior

ruling, his Motion for Reconsideration (Dkt. 250) is DENIED. Davis’s request for

appointment of counsel (Dkt. 251) is similarly DENIED. Although his motions for relief

were ultimately unsuccessful, the court finds that Davis capably and adequately

presented his arguments to the court for review and that appointment of counsel at this

stage is not warranted.

      IT IS SO ORDERED this 17th day of June, 2020.



                                        /s/J. Thomas Marten
                                        THE HONORABLE J. THOMAS MARTEN
                                        UNITED STATES DISTRICT COURT




                                          4
